DETAILED ACTION
This office action is made final. Claims 1-4, 6-11, and 13-16 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 1/18/2022, amended claims 1 and 8; added new claims 15-16; and canceled claims 5 and 12.
Response to Amendment
The previously pending rejection to claims 8-14, under 35 USC 101, will be maintained. Applicant asserts that claim 8 was amended to recite "non-transitory," but claim 8 does not reflect that change.
The previously pending rejection to double patenting for claims 1-14, will be maintained.
Response to Arguments
Applicant’s arguments received on date 1/18/2022 have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Objections
Claim 8 objected to because of the following informalities:  
In claims 8, line 16, it requires “and” before the last limitation.
Appropriate correction is required.

Specification
The amendment filed on 01/18/2022 is objected to under 35 U.S.C. because it introduces new matter into the disclosure. 35 U.S.C. 132(a) 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    856
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    954
    714
    media_image2.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-4, 6-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Patent No. 10,762,515.
Claims 1 and 8 of instant application is compared to claim 1 of patent 10,762,515 in the following table:
Instant Application: 16/996,066
Patent: 10,762,515 
1. A computer-implemented method for an event check-in, comprising:

1. An event check-in system, comprising:

a computing system including a processor and memory, the computing system including:
setting up and managing an event, by a processor;
a system for setting up and managing an event; 
registering, by the processor, a user physically present at the event and obtaining an identity of the user and profile information for the user;

a system for registering a user physically present at the event, the system for registering obtaining an identity of the user and profile information for the user;
automatically registering, by the processor, items associated with the user, 

a system for automatically registering items associated with the user,

item, 

a tag attached to each item associated with the user the tag containing information regarding the item; and
wherein the information regarding the item is received from a tag reader automatically reading the tag attached to each item to associate each item with the user;
a tag reader for automatically reading the tag attached to each item to associate each item with the user;
storing, by the processor, event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the profile information for the user, and the information regarding the items associated with the user; and
a system for storing event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the profile information for the user, and the information regarding the items associated with the user;
analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations.

an analysis system for analyzing the EUI information to provide item preferences and trend analysis; and

an ecommerce storefront for offering items to the user identified as relevant to the event by the analysis system based on the EUI information stored in the EUI database. 
8. A computer program product, the computer program product comprising:
1. An event check-in system, comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
a computing system including a processor and memory, the computing system including:

a system for setting up and managing an event; 
program instructions to register a user physically present at the event, the program instructions to register obtaining an identity of the user and profile information for the user; and
a system for registering a user physically present at the event, the system for registering obtaining an identity of the user and profile information for the user;
program instructions to automatically register items associated with the user, 

a system for automatically registering items associated with the user,
wherein a tag is attached to each item associated with the user, the tag containing information regarding the
item,
a tag attached to each item associated with the user the tag containing information regarding the item; and
the program instructions to automatically register items including program instructions of a tag reader to automatically read the tag attached to each item to associate each item with the
user;
a tag reader for automatically reading the tag attached to each item to associate each item with the user;
program instructions to store event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the profile information for the user, and the
information regarding the items associated with the user;
a system for storing event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the profile information for the user, and the information regarding the items associated with the user;

an analysis system for analyzing the EUI information to provide item preferences and trend analysis; and

an ecommerce storefront for offering items to the user identified as relevant to the event by the analysis system based on the EUI information stored in the EUI database. 


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-4, 6-11, and 13-16 of the instant application are substantially similar to claims 1-5 of the patent 10,762,515. 
Claims 1 and 8 of the instant application recite substantially the same limitations of claims 1 of the '515 Patent; one difference being the instant application reciting the additional limitation of a system for setting up, a system for registering, a system for automatically registering, a system for storing, an analysis system for analyzing, and an ecommerce storefront for offering. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified claims 1 and 8 of the instant Application, by adding and/or removing the above mentioned additional limitation, since the claims of the present application and the claims of the '515 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “[a] computer program product stored on computer readable storage medium …” The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, while the specification discloses a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, as is the case here.
Here, as seen on pages 7-8 paragraph [0026] of Applicant’s specification “Event check-in system 18 may be implemented as a computer program product stored on a computer readable storage medium. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable 
Further, the description on pages 8-9, paragraph [0026] of the applicant’s specification stating that a computer readable storage medium is not construed to invoke lexicography. It all hinges on whether this is lexicography - "a definition must appear with clarity, deliberateness and precision in the claim". Examiner recommends amending the claim to clearly include a non-transitory tangible media in order to overcome this rejection.
Dependent claims 9-11 and 13-15 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8, 10-11, 13, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US Pub. No. 2014/0224867) in view of Sherman et al. (US Pub. No. 2015/0120386).
Regarding claim 1, Werner discloses a computer-implemented method for an event check-in, comprising: 

registering, by the processor, a user physically present at the event and obtaining an identity of the user and information for the user (see Werner, para [0153], wherein schedule may specify that a user "check in" at least ten professional basketball games in a single season; and para [0076], wherein user information 564 may be obtained through various mechanisms. Users may expressly input and provide the user information through a website application. For example, a website or application may enable a user to create and manage a user profile or account that is incorporated into the user information data store 564. The user information may be obtained from a database of recorded historical purchases (online and offline), the user's Internet search history, user demographic information, social graph (e.g., network of friends, relatives, work associates, etc.), and the like);
automatically registering, by the processor, items associated with the user, wherein a tag is attached to each item associated with the user, the tag containing information regarding the item, wherein the information regarding the item is received 
a user positions a smart tag of an item proximate to a smart-tag reader, and at 2208 the smart-tag reader obtains from the smart tag check-in data for the item);
storing, by the processor, event-user-item (EU) information in an EUI database, the EUI information including the identity of the user, the information for the user, and the information regarding the items associated with the user (see Werner, paras [0063]-[0065], wherein storing, accessing, and/or retrieving data, which may include any combination and number of data servers, databases. The data store 130 might access stored user information to verify the identity of the user, and it may access stored information to obtain information about the item 124; and claim 95, wherein determining whether the item is registered to the user comprises: accessing a database having registration data for a plurality of items; locating in the database registration data associated with the item identifier of the item; and determining that the item is registered to the user if the registration data associated with the item identifier includes or 
Werner et al. fails to explicitly disclose analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations.
Analogous art Sherman et al. discloses analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations (see Sherman, paras [0043] & [0066], wherein the analysis module 302 may include a product identifier (e.g., product name, model or serial number, or other numerical identifier) that identifies the product that is the subject of the purchase intent of the user; para [0017], wherein user preferences; product and service feedback, advice, and reviews; para [0045], wherein the products included in a recommendation may be based on product trend information (e.g., stored in database 130); para [0015], wherein merchants offering products that are trending (according to the social network activity) may be provided a recommendation to increase their stock of the trending products; para [0060], wherein the communicating of the additional message to the user may comprise determining the physical location of the user, and locating one or more local retailers ( e.g., physical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Werner, regarding the digital content for users of physical items, to have included analyzing the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations because it would have improved the efficiency and quality of identifying patterns and establish relationships to solve problems through data analysis. Werner discloses the price of the item is adjusted based at least in part on evaluations made using the information obtained. Using the system for identifying purchase intent of Sherman would improve the relevancy of web items retrieved and/or recommended for future users.
Regarding claim 3, Werner discloses the computer-implemented method of claim 1, wherein the user is registered with a mobile app (see Werner, para [0179], wherein the application could enable check-in and/or sharing the route on social networks).
Regarding claim 4, Werner discloses the computer-implemented method of claim 1, wherein the user is registered with a kiosk (see Werner, para [0048], wherein electronic device 102 is portable).
Regarding claim 6, Werner discloses the computer-implemented method of claim 1, further comprising providing a user interface for querying information from the EUI database (see Werner, para [0048], wherein the timeline of events listing at least some of the check-ins; and displaying the timeline of events in a graphical user interface; and para [0089], wherein when the user queries the in-store content module 518 for information about an item being offered for sale).
Regarding claim 16, Werner discloses the method of claim 1, further comprising offering items to the user identified as relevant to the event by the program instructions to analyze the EUI information stored in the EUI database (see Werner, para [0104], wherein a user can scan an item being offered for sale and request, either manually or automatically, that a price of the item be displayed on the user's electronic device, where the price is adjusted based on information about the user; and para [0174], wherein the timeline module 542 uses the item and user identifiers to obtain relevant item information 560 and check-in information 576. For example, relevant item information may include description and images of the item and relevant check-in information may include the events (e.g., times and places) where the item has been checked in. After identifying the items, the timeline module 542 may use the item identifiers to search the item information 560 to obtain item descriptions, images, links to webpages where the items may be purchased or where more information may be obtained, etc.).
Regarding claims 8-11, 13-15 are rejected based upon the same rationale as the rejection of claims 1-4, 6-7, and 16, respectively, since they are the computer readable storage media claims corresponding to the method claims. Claim 8 recites additional .
Claims 2, 7, 9, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US Pub. No. 2014/0224867), in view of Sherman et al. (US Pub. No. 2015/0120386), and further in view of Hosein et al. (US Pub. No. 2014/0046802).
Regarding claim 2, Werner discloses the computer-implemented method of claim 1, wherein the automatically registering items further includes automatically identifying the items associated with the user (see Werner, para [0130], wherein the registration module 530 to register the item to the user, as discussed above with reference to FIG. 16. It should be appreciated that the item can be automatically registered, without asking the user for permission and without the user having to manual request registration; para [0007], wherein a method is provided for registering an item to a user account of a user, the item associated with a smart tag encoded with an item identifier that identifies the item).
Werner et al. and Sherman et al. combined fail to explicitly disclose by using automatic image recognition.
Analogous art Hosein et al. discloses identifying the items associated with the user by using automatic image recognition (see Hosein, paras [0050]-[0052], wherein a venue locator may be a seat where user 108 is sitting, or a section where the seat is located. The seat may be captured by scanning a code printed on a ticket for the event or venue that user 108 has, or a code on the user's seat or on the back of the seat in front of user's 108 seat using scanning/camera component 220 of client mobile device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Werner, regarding the digital content for users of physical items, to have included identifying the items associated with the user by using automatic image recognition because it would have improved the efficiency and quality of identifying patterns and establish relationships to solve problems through data analysis. Werner discloses the price of the item is adjusted based at least in part on evaluations made using the information obtained. Using the systems for providing an enhanced user experience at a venue or event of Hosein would improve user experience application that is able to leverage technology enabled events and venues to provide an enhanced user application by providing a number of venue-specific location-based services.
Regarding claim 7, Werner discloses the computer-implemented method of claim 1.
Werner et al. and Sherman et al. combined fail to explicitly disclose further comprising providing an application programming interface for allowing data consumers to access the EUI database.
Analogous art Hosein et al. discloses providing an application programming interface for allowing data consumers to access the EUI database (see Hosein, para [0024], wherein programmatic client applications for interfacing with appropriate application programming interfaces (APIs) over network 106 or various other types of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Werner, regarding the digital content for users of physical items, to have included providing an application programming interface for allowing data consumers to access the EUI database because it would have improved the efficiency and quality of identifying patterns and establish relationships to solve problems through data analysis. Werner discloses the price of the item is adjusted based at least in part on evaluations made using the information obtained. Using the systems for providing an enhanced user experience at a venue or event of Hosein would improve user experience application that is able to leverage technology enabled events and venues to provide an enhanced user application by providing a number of venue-specific location-based services.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Pub No. 2016/0019238; US Pub No. 2017/0011450; US Pub No. 2012/0173323; and US Pub No. 2010/0030661).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/15/2022